                 Case 3:18-cr-05364-BHS Document 68 Filed 05/06/20 Page 1 of 3



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR18-5364 BHS
 8
                              Plaintiff,              ORDER DENYING WITHOUT
 9          v.                                        PREJUDICE DEFENDANT’S
                                                      MOTION FOR COMPASSIONATE
10   DONALD A. DELATEUR,                              RELEASE

11                            Defendant.

12

13          This matter comes before the Court on Defendant Donald Delateur’s (“Delateur”)

14   emergency motion for compassionate release. Dkt. 58. The Court has considered the

15   pleadings filed in support of and in opposition to the motion and the remainder of the file

16   and hereby denies the motion without prejudice for the reasons stated herein.

17                      I.   PROCEDURAL AND FACTUAL HISTORY

18          On January 15, 2019, Delateur plead guilty to one count of possession of child

19   pornography. Dkt. 27. On April 15, 2019, the Court sentenced Delateur to 48-months

20   imprisonment, which was below the guideline range of 78- to 97-months. Dkt. 45. The

21   Court also imposed supervised release for life. Id.

22


     ORDER - 1
                 Case 3:18-cr-05364-BHS Document 68 Filed 05/06/20 Page 2 of 3



 1          On May 20, 2019, the Court granted Delateur’s motion to delay his voluntary

 2   surrender date until September 30, 2019 because he underwent a spinal fusion surgery

 3   and needed sufficient time to recover before incarceration. Dkt. 50.

 4          On April 23, 2020, Delateur filed an emergency motion for compassionate release,

 5   Dkt. 58, and a motion to seal, Dkt. 59. 1 On April 25, 2020, Delateur filed an amendment.

 6   Dkt. 63. On April 27, 2020, the Government responded. Dkt. 64. On April 29, 2020, the

 7   Government filed a supplement. Dkt. 65. On April 30, 2020, Delateur filed a motion for

 8   leave to file an overlength brief, Dkt. 66, 2 and a reply, Dkt. 67.

 9                                          II. DISCUSSION

10          A federal court may modify a term of imprisonment after it has been imposed

11   when “the defendant has fully exhausted all administrative rights to appeal a failure of the

12   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

13   from the receipt of such a request by the warden of the defendant’s facility, whichever is

14   earlier.” 18 U.S.C. § 3582(c)(1)(A). As the country deals with the pandemic, some

15   courts have found this requirement to be jurisdictional and some courts have found it to

16   be a waivable claim-processing rule. The Ninth Circuit has granted expedited review of

17   denial of a similar motion for failure to exhaust, and the oral argument is set for June 4,

18   2020. See United States v. Millage, Cause no. 20-30086.

19

20

21          1
                The Court grants the motion to seal.
            2
22              The Court grants the motion and has considered all the material submitted by Delateur.



     ORDER - 2
                 Case 3:18-cr-05364-BHS Document 68 Filed 05/06/20 Page 3 of 3



 1          In this case, the Court concludes that the warden should have a full opportunity to

 2   review Delateur’s request before the Court addresses the merits. Regardless of whether

 3   the statute is jurisdictional or a waivable processing rule, the Court finds that the warden

 4   is in the best position to assess Delateur’s situation and circumstances. Moreover, the

 5   issue may become moot during the 30-day period and a more accurate factual record may

 6   be developed. Therefore, the Court denies the motion without prejudice.

 7                                         III. ORDER

 8          Therefore, it is hereby ORDERED that Delateur’s emergency motion for

 9   compassionate release, Dkt. 58, is DENIED without prejudice and Delateur’s motion to

10   seal, Dkt. 66, and motion for leave to file an overlength brief, Dkt. 59, are GRANTED.

11          Dated this 6th day of May, 2020.

12

13

14
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 3
